Citation Nr: 1215142	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for a right eye disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A June 2007 rating decision increased the disability rating for migraine headaches, from 10 percent to 30 percent, and increased the disability rating for a right eye disability from 0 percent to 10 percent, both effective January 12, 2005.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2012, the Veteran testified at a travel board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for ulcers, to include as secondary to service-connected right shoulder, migraine headaches, and right eye disabilities, has been raised by the record in a July 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For reasons explained below, the issues of entitlement to an increased rating for migraine headaches and an increased rating for a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.
  

FINDING OF FACT

In a March 2012 communication and at his March 2012 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to an increased rating for a right shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In July 2007, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased rating for a right shoulder disability, as identified in the June 2007 statement of the case.  

In a March 2012 written communication and at his March 2012 hearing before the Board, the Veteran stated that he wanted to withdraw his pending claim of entitlement to an increased rating for a right shoulder disability.  The Veteran's written statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  Additionally, the Veteran's testimony indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, also satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).   

As the appellant has withdrawn his appeal as to the issue of entitlement to an increased rating for a right shoulder disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased rating for a right shoulder disability is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased rating for a right shoulder disability is dismissed.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for an increased rating for migraine headaches and an increased rating for a right eye disability.  

At his March 2012 travel board hearing, the Veteran testified that his migraine headaches currently occurred once a week and lasted 3 days.  He reported that they were accompanied by nausea and blurry right eye vision and that due to the nausea, he had to lay down in a dark room with complete silence for a day in order to relieve his condition.  The Veteran indicated that he was self-employed as a power washer and that he had a couple of employees who worked for him.  He maintained that due to his migraine headaches, he missed work about 8 to 12 times a month.  The Veteran also testified that he was taking one online course through the vocational rehabilitation program.  He reported that because the course was self-paced, he would read the course material until he felt a headache coming on.  He would then lie down until the headache passed and return to the same session afterwards where he left off.  He stated that unless his condition got better, he did not think he would be able to take more than one class at a time.  The Veteran also reported that he was receiving treatment at the VA medical center in Corpus Christi, Texas.    

Since the most recent treatment record in the file is dated in August 2009, and it appears that there has been a change in the Veteran's migraine headache condition, relevant ongoing medical records should be requested in order to obtain a more complete picture of the current severity of the Veteran's migraine headaches.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Veteran's VA Vocational Rehabilitation folder should be obtained and associated with the claims file. 

In addition, the Veteran was last afforded a VA examination for his right eye disability in September 2009, almost 3 years ago, and the latest treatment record in the file is dated in August 2009.  

Because there may have been changes in the Veteran's condition since the last examination, the Board finds that a new eye examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his service-connected migraine headaches and right eye disability since August 2009.  After securing any necessary releases, the RO/AMC should request the clinical records of treatment providers identified which are not duplicates of those contained in the claims file.  In addition, obtain all relevant ongoing VA treatment records dating since August 2009 from the VA Medical Centers in San Antonio, Texas and Corpus Christi, Texas.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with the claims file.

3.  Schedule the Veteran for a VA eye examination to determine the current severity of his right eye disability.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a visual acuity test.  The examiner should also determine to the extent possible, the frequency and duration of incapacitating episodes of the Veteran's depressed retinal sensitivity (acute signs and symptoms of the right eye disability that have required bed rest prescribed by a physician and treatment by a physician).  A complete rationale for all opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.     

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


